Citation Nr: 0509058	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  95-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected status post myocardial 
infarction with hypertension from May 1, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
left Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1987 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C..  The 
appellant subsequently relocated to an area served by the RO 
in Baltimore, Maryland.  In April 1997 and May 2001, the 
Board remanded the case for further evidentiary development.  
In September 2003, the appellant testified at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

By an April 2004 decision, the Board granted service 
connection for bilateral heel spurs; denied an evaluation in 
excess of 10 percent for hypertension between April 2, 1993, 
and October 9, 1997; and denied an evaluation in excess of 30 
percent for status post myocardial infarction with 
hypertension from May 1, 1998.  The appellant sought review 
before the United States Court of Appeals for Veteran Claims 
(Court), which by a December 2004 Order granted a Joint 
Motion of the parties (the appellant and the Secretary of VA) 
vacating only that portion of the Board's April 2004 decision 
denying an evaluation in excess of 30 percent for status post 
myocardial infarction with hypertension from May 1, 1998.  
The Order remanded the case to the Board for further 
appellate consideration.  

The claim of entitlement to an evaluation in excess of 10 
percent for left Achilles tendonitis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Since May 1, 1998, it is not established that more than 
light manual labor is not feasible.  There is also no 
evidence of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an injection fraction of 30 to 50 percent.  

2.  Since May 1, 1998, it is not established that there is 
hypertension with diastolic pressure predominantly 100 or 
more (with or without the need for continuous medication for 
control), or systolic pressure predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for service-connected status post myocardial 
infarction with hypertension from May 1, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2 4.3, 4.104, Diagnostic Codes 7005, 7006, 
7007, 7101 (1997 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Court's Order of December 2004 vacated only that portion 
of the Board's April 2004 decision that denied an evaluation 
in excess of 30 percent for status-post myocardial infarction 
with hypertension from May 1, 1998.  Thus, the scope of the 
Board's appellate review is limited to the evidence and law 
pertinent to this issue.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In such cases, separate 
ratings may be assigned for separate periods based on the 
facts found, a practice known as "staged" ratings.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).  

A.  Factual Background

Prior to May 1, 1998, a July 1994 VA examination noted that 
the appellant had hypertension, with systolic range of 
160/90, but had not been given medication.  The report of an 
August 1997 VA examination noted the appellant's diagnosis of 
hypertension and his report that he has not taken any 
medication for that condition since service.  He reported 
that he monitored his blood pressure at various places and 
normally had readings of 150 to 160/102 to 114.  The examiner 
noted that the appellant at first consented to undergoing an 
EKG, chest X-ray and blood and urine tests as part of the 
examination, but then said, "I forgo [the tests], and I am 
not going to have them."  On physical examination the 
examiner noted that the appellant was morbidly obese.  His 
blood pressure was 180/100; pulse was 100.  There were no 
bruits and the neck and the chest was clear.  The examiner 
noted that there was no evidence that the appellant had any 
symptomatology related to his blood pressure.  He complained 
of headaches, but the examiner did not think the type 
complained of by the veteran suggested a problem with his 
blood pressure.  The diagnoses included hypertension, 
controlled, untreated, due to personal conviction.  

Private medical records include an October 1997 hospital 
summary noting numerous diagnoses, including severe diabetic 
ketoacidosis with metabolic acidosis, non-Q wave myocardial 
infarction (MI) and coronary artery disease.  A November 1997 
private report noted that the appellant was doing (relatively 
well) after the MI.  On physical examination, blood pressure 
was recorded as 130/76; heart rate, 75.  Following a review 
of EKG and cardiac catheterization, the impression was that 
of status--post non- Q wave MI and normal coronary arteries.  
The physician noted that the appellant had had enzyme 
evidence of MI during a bout of diabetic ketoacidosis.  

The evidence of records directly pertinent to the period from 
May 1, 1998, includes a December 1998 VA's physician's 
opinion provided in response to an inquiry from the RO.  The 
physician reviewed the claims file, including the October 
1997 hospital reports.  The VA physician noted that diagnoses 
of coronary artery disease and arteriosclerotic 
cardiovascular disease included in those records are 
inaccurate.  It was the VA physician's opinion that it is as 
likely as not that the cause of the appellant's MI was his 
(service-connected) diabetes mellitus.  Diabetes mellitus, 
hypertension and hyperlipidemia were noted to be risk factors 
for having an MI.  It was not possible to distinguish which 
of those factors were more responsible than another for the 
appellant's MI.  

In May 1999, the appellant submitted a statement from his 
private physician who noted a radiology report revealed a 
mild tortuousity of the aorta. The appellant's essential 
hypertension was reportedly addressed with medication, with a 
sitting reading of 142/90.  The examiner also noted that 
records indicated blood pressure readings above 120 
diastolic.  The appellant reportedly exhibited "dyspnea on 
exertion when more than light manual labor is precluded."  
In a note accompanying that statement, the appellant's 
representative indicated that the appellant wanted this 
information to be used in evaluating his claim and did not 
want any additional VA examination.  The Board reviewed the 
record in April 2001 and determined that another remand was 
warranted to obtain a VA examination with findings sufficient 
to evaluate the severity of the appellant's condition.  The 
Board pointed out that the private physician's statement did 
not include sufficient findings to apply the rating schedule.  
As detailed above, the appellant failed to report to 
VA examination scheduled in February and October 2002 and he 
has indicated that he will not report for any VA examination.  

B.  Rating Criteria

The appellant's status post myocardial infarction with 
hypertension has been rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Codes 7006 and 7101 (2004).  The schedular 
criteria by which cardiovascular disabilities are rated 
changed after the veteran filed his claim, but prior to the 
beginning date of the scope of this appeal.  (The new 
criteria have been in effect since January 12, 1998.  62 Fed. 
Reg. 65, 207-65,224 (Dec. 11, 1997).)  The Board must 
determine whether the revised version is more favorable to 
the appellant.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
In this case, the Board must consider the claim pursuant to 
the former criteria during the entire course of the appeal, 
as well as pursuant to the new criteria, and apply that 
criteria which provides the appellant with the greater 
benefit.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The old version of the criteria, in effect prior to January 
12, 1998, provided for the rating of infarction of the 
myocardium as arteriosclerotic heart disease pursuant to the 
criteria of Diagnostic Code 7005.  A minimum 30 percent 
evaluation is warranted for arteriosclerotic heart disease 
following a typical coronary occlusion or thrombosis, or with 
a history of substantiated anginal attacks, with ordinary 
manual labor being feasible.  A 60 percent evaluation is 
warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attacks, provided that more than light manual labor 
is not feasible.  A 100 percent evaluation is warranted 
during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., or after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  

The criteria in effect prior to January 12, 1998, for 
Diagnostic Code 7101 (hypertension) provided for a 10 percent 
evaluation where there was hypertension with diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
could be assigned with diastolic predominantly 110 or more 
and definite symptoms.  A 40 percent evaluation may be 
assigned with diastolic pressure predominantly 120 or more 
and moderately severe symptoms.  A 60 percent evaluation 
required diastolic pressure predominantly 130 or more and 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  When continuous medication is necessary for control 
of hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
warranted.  38 C.F.R. § 4.104, Note 1 (1997).  There should 
be careful attention to diagnosis and repeated blood pressure 
readings when assigning 40 percent and 60 percent 
evaluations.  38 C.F.R. § 4.104, Note 2 (1997).  

The new version of the criteria for rating the disability, 
effective from January 12, 1998, is set forth at 38 C.F.R. 
§ 4.104, Diagnostic Code 7006 (2004).  Using this criteria, 
myocardial infarction warrants a 100 percent rating during 
and for three months following myocardial infarction, 
documented by laboratory tests.  Thereafter, it is to be 
rated using the criteria set forth above for arteriosclerotic 
heart disease and hypertensive heart disease.  Under the 
current criteria for arteriosclerotic heart disease (coronary 
artery disease) and for hypertensive heart disease, a 30 
percent evaluation is assigned when the evidence shows 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  An evaluation of 60 percent is 
warranted if there is more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7006, and 7007 (2004).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (2004).  

The new version of the criteria for hypertensive vascular 
disease (including hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation where there is 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation may be assigned for 
diastolic pressure of predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

C.  Analysis

Because the medical evidence showed the appellant suffered a 
myocardial infarction, the RO assigned a 100 percent rating 
for the six-month period following the infarct, ending April 
30, 1998.  At the expiration of that six-month period, the RO 
assigned a 30 percent rating from May 1, 1998.  The Board 
finds an evaluation in excess of 30 percent for the status 
post myocardial infarction with hypertension from May 1, 
1998, is not assignable, regardless of whether it applies the 
old version or the new version of the criteria.  

Applying the old version of the criteria, the Board finds 
that there is no competent evidence that more than light 
manual labor is not feasible.  Although the May 1999 private 
physician's statement included the phrase "dyspnea on 
exertion when more than light manual labor is precluded".  
This is a puzzling rhetorical device, for on its face the 
statement requires that light manual labor be precluded, and 
then dyspnea on exertion will result.  This has little, if 
any, logical meaning.  Therefore, more than a 30 percent 
rating under the former criteria is not warranted under the 
old version of the criteria.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  

Under the new version of the criteria, the Board notes that 
since May 1, 1998, there is no evidence of congestive heart 
failure or any evidence that workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
If there were such evidence ,it might support assignment of 
the next higher, 60 percent, evaluation under the new version 
of the criteria.  Despite the Board's April 2001 remand and 
the RO's attempts to schedule the appellant for VA 
examinations necessary to substantiate his claim, the 
appellant has not undergone a VA examination subsequent to 
the October 1997 myocardial infarction.  If, at some time in 
the future, the appellant is willing to report for a 
VA examination, he may then seek a higher evaluation.  At 
this point, however, the Board denies a higher evaluation for 
his status post myocardial infarction.  

The Court's December 2004 Order approved a Joint Motion of 
the parties that required the Board to "address whether 
Appellant is entitled to separate compensable ratings, 
pursuant to 38 C.F.R. § 4.25(b), for his hypertension under 
D[iagnostic] C[ode] 7101, and for his status post-myocardial 
infarction under D[iagnostic] C[ode] 7006."  The Joint 
Motion supported this by noting that the criteria for these 
diagnostic codes were "different and independent of each 
other", and by reference to 38 C.F.R. § 4.25(b), which 
provides for the separate rating of disabilities arising from 
a single disease entity.  

With respect to assignment of a separate compensable 
evaluation for hypertension, using the old version of the 
criteria of Diagnostic Code 7101, the minimum compensable 10 
percent evaluation required hypertension with diastolic 
pressure predominantly 100 or more.  The minimum compensable 
10 percent evaluation under the new version of Diagnostic 
Code 7101 required the same criteria - diastolic pressure 
predominantly 100 or more - or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
The problem in this case is that the limited evidence does 
not reveal diastolic pressure measurements predominantly 100 
or more.  The sole blood pressure measurement discussed in 
the medical evidence of record is in the private physician's 
statement of May 1999, where the physician noted the 
appellant had essential hypertension addressed with 
medication.  There was, the physician noted, a sitting 
reading of 142/90.  This single diastolic reading of 90, in 
the absence of any other diastolic measurements in the 
applicable period for appellate review, cannot be logically 
correlated with a predominant pattern of diastolic readings 
at or above 100 as required for a minimally compensable 
evaluation under either the old or the new version of the 
criteria.  The physician's May 1999 statement further stated 
that "[r]ecords indicate blood pressure reading above 120 
diastolic."  This comment contradicts the physician's own 
blood pressure measurement reported in the same May 1999 
statement, which shows diastolic reading at 90, not at 120.  
The physician provided no documentation supporting this 
assertion.  The physician's reference to diastolic readings 
at 120 makes no sense at all given the evidence of record and 
the other information provided by the physician himself.  Nor 
does the evidence reveal systolic pressure predominantly 160 
or more, or the need for continuous control of hypertension 
through medication that would alternative support a minimally 
compensable 10 percent evaluation under the new version of 
the criteria.  In short, even accepting the applicability in 
this case of separate compensable evaluations for status post 
myocardial infarction and for hypertension, the preponderance 
of the evidence is against the assignment of a minimally 
compensable and separate 10 percent evaluation for 
hypertension.  

For all the foregoing reasons the Board concludes that the 
overall cardiovascular disability picture does not meet the 
criteria for a rating in excess of 30 percent from May 1, 
1998, and the claim for higher evaluations must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2004); Gilbert, 1 Vet. App. at 55-
57.  

II.  VCAA

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist that claimant in obtaining such information and 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004) (regulations implementing the VCAA).  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The VCAA notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant'  s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s )."  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 115 (2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant disagreed with the initial determination 
in the case, the RO sent him a February 1995 statement of the 
case listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  By a May 1997 letter, the RO asked the appellant to 
provide information or evidence regarding any treatment he 
had received for hypertension.  The Board remanded the claim 
in April 1997 for additional evidentiary development.  After 
that development had been accomplished, the RO issued October 
1997, January 1999, April 1999, and December 1999 
supplemental statements of the case that listed the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby again informing the appellant of the information and 
evidence necessary to substantiate the claim.  In April 2001, 
the Board again remanded the claim for additional evidentiary 
development.  The RO subsequently sent the appellant a letter 
in May 2001 informing him of the evidence necessary to 
substantiate the claim and the information or evidence he 
should provide to substantiate the claim.  The RO then issued 
a supplemental statement of the case in December 2002 that 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing him of the 
information and evidence necessary to substantiate the claim.  

After the Board issued the April 2004 decision in this case, 
and the Court vacated that decision and remanded the case 
through its December 2004 Order, the Board sent the appellant 
a January 2005 letter informing him that he could submit 
additional argument or evidence regarding his claim.  The 
appellant responded later that month that he did not have any 
additional evidence to submit.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical and personnel records, VA and 
private treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claims 
have been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant underwent a VA examination in August 
1997, though none since then, and specifically none since the 
amended VA regulations.  VA has attempted to schedule the 
appellant for an examination, which is necessary to 
substantiate the claim.  In April 2001, the Board remanded 
the claim for such an examination.  The RO scheduled the 
examination, though the appellant in October 2002 indicated 
he was unwilling to report for an examination at a VA medical 
facility and would instead provide a private medical opinion.  
At a September 2003 hearing, the appellant testified he would 
not report for a VA examination.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

An evaluation in excess of 30 percent for status-post 
myocardial infarction with hypertension from May 1, 1998, is 
denied.  


REMAND

In July 2004, the RO issued a statement of the case regarding 
the claim of entitlement to an evaluation in excess of 10 
percent for left Achilles tendonitis.  It appears the RO sent 
the statement of the case to an address that was not the 
appellant's current address.  

An appeal is initiated where the appellant expresses timely 
disagreement in writing with a rating action.  In response, 
the RO must issue a statement of the case.  An appeal is only 
perfected when the appellant responds to the statement of the 
case with a timely filed substantive appeal.  As the 
statement of the case likely was sent to an address where the 
appellant did not reside, the effect of this is the same as 
if the RO had not sent a statement of the case at all.  The 
Board must remand this issue for issuance of another 
statement of the case to the appellant's address of record.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
appellant is reminded that the Board's appellate jurisdiction 
over this claim is dependent on his filing a timely 
substantive appeal.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO should send the veteran a 
current VCAA letter with respect to the 
Achilles tendonitis rating.  

2.  Review the issue of entitlement to an 
evaluation in excess of 10 percent for 
left Achilles tendonitis.  If the 
determination remains adverse to the 
appellant, issue a statement of the case 
to him and his representative, notifying 
him of the time limit within which he 
must respond in order to perfect an 
appeal to the Board.  Thereafter, the 
issue is to be returned to the Board only 
if a timely and adequate substantive 
appeal is filed.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


